Exhibit 10.2

GUARANTY, PLEDGE AND SECURITY AGREEMENT

This GUARANTY, PLEDGE AND SECURITY AGREEMENT (this “Guaranty”) is made as of the
12th day of July, 2011, by COMSTOCK HOMEBUILDING COMPANIES, INC (“Comstock”) and
COMSTOCK EMERALD FARM, L.C. (together, “Guarantors”), both having an address of
11465 Sunset Hills Road, 4th Floor, Reston, VA 20190, to and for the benefit of
BCL ECLIPSE, LLC (“Lender”). As set forth in the joinder attached to this
Guaranty, COMSTOCK PENDERBROOK, L.C. also shall execute this Guaranty as a
joinder party to this Guaranty.

Recitals:

A. Comstock Potomac Yard, L.C., a Virginia limited liability company
(“Borrower”), is justly indebted unto Lender to secure repayment of a Deed of
Trust Note of even date herewith made by Borrower payable to the order of Lender
in the principal amount of Thirteen Million Seven Hundred Eighty-Nine Thousand
One Hundred Sixty Dollars ($13,789,160) (as amended, modified, supplemented,
renewed or replaced from time to time, the “Note” and the loan evidenced by the
Note, the “Loan”). The Note is issued pursuant to the terms of a Loan Agreement
dated of even date herewith made by and between Borrower and Lender (as amended,
modified, supplemented or replaced from time to time, the “Loan Agreement”) and
is to be secured by a Deed of Trust, Security Agreement and Fixture Filing, of
even date herewith from Borrower to Vincent A. Tramonte, II, as trustee, for the
benefit of Lender (as amended, modified, supplemented or replaced from time to
time, the “Deed of Trust”), encumbering the real property located in Arlington
County, Virginia more particularly described in the Deed of Trust (the
“Property”), and other documents evidencing or securing the Loan, all of even
date herewith (the Note, Loan Agreement, Deed of Trust and such other documents
are, collectively, the “Loan Documents”).

B. Comstock owns (i) 100% of the membership interests of Borrower and (ii) 100%
of the membership interests in the other Guarantor.

C. Lender is unwilling to make the Loan unless (i) Guarantors jointly and
severally guarantee the payment of principal and interest and any other amounts
due under the Loan Documents, (ii) Comstock pledges its equity interest in
Borrower, and (iii) each Guarantor grants Lender a security interest in all of
its unencumbered assets, all as additional security for the Loan.

D. Guarantors desire to execute and deliver this Guaranty to Lender in order to
induce Lender to make the Loan.

E. Guarantors will be benefited by Lender’s disbursement of the proceeds of the
Loan to Borrower.

Agreement:

Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor agrees as follows:

 

1



--------------------------------------------------------------------------------

Section 1. Guaranty.

1.1 Guaranty. Guarantors, jointly and severally, unconditionally and absolutely,
guarantee the full and timely payment of all amounts due under the terms of the
Note and the other Loan Documents on the terms set forth herein. This Guaranty
shall constitute a continuing guaranty covering the payment of all principal and
interest and any late charges and other sums now due or hereafter incurred under
the Note and the other Loan Documents, and shall be binding upon Guarantors, and
their respective successors and assigns until the full amount due under the Note
and the other Loan Documents is paid, all subject to the terms set forth herein.

1.2 Subordination of Debt to Guarantors. Each Guarantor hereby subordinates any
and all indebtedness of Borrower now or hereafter owed to such Guarantor, or any
party constituting Guarantor, to the indebtedness of Borrower to Lender, and
agrees with Lender that no Guarantor nor any party constituting any Guarantor
shall (i) demand or accept any payment from Borrower at any time that there
exists a default beyond applicable grace and cure periods, if any, under any of
the Loan Documents; (ii) claim any offset or other reduction of such Guarantor’s
obligations hereunder because of any such indebtedness; (iii) except for sale of
Units that are properly released in accordance with the terms and conditions of
the Loan Documents, take any action to obtain any of the security described in
and encumbered by the Loan Documents; or (iv) have any right of subrogation
whatsoever with respect to the Note or other Loan Documents or to any monies due
and unpaid thereon or any collateral securing the same, unless and until Lender
shall have received payment in full of all sums at any time secured by the Deed
of Trust securing the Note and the other Loan Documents.

1.3 Consents. Each Guarantor hereby consents and agrees that Lender may at any
time, and from time to time, without notice to or further consent from such
Guarantor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any other person on
its behalf or for its account, securing any indebtedness or liability hereby
guaranteed; substitute for any collateral so held by it, other collateral of
like kind, or of any kind; modify the terms of the Note or any other Loan
Documents; extend or renew the Note for any period; grant releases, compromises
and indulgences with respect to the Note or any other Loan Documents to any
persons now or hereafter liable thereunder or hereunder; release any Guarantor
or endorser of the Note; or take or fail to take any action of any type
whatsoever with respect to Borrower, the Loan or the collateral encumbered by
the Loan Documents. No such action which Lender shall take or fail to take in
connection with the Note or other Loan Documents shall release Guarantors’
obligations hereunder, affect this Guaranty in any way, or afford any Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be
applicable to all renewals, amendments, extensions, consolidations and
modifications of or substitutions for the Note or other Loan Documents and any
changes in the business of Borrower.

1.4 Waivers. To the maximum extent permitted by applicable law, each Guarantor
hereby waives and agrees not to assert or take advantage of: (a) any defense
that may arise by reason of the incapacity, lack of authority, death,
bankruptcy, insolvency or disability of the maker of the Note or any other
person obligated under the Loan Documents, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy, or any
other proceeding) of the maker of the Note or any other person obligated under
the Loan Documents; (b) any defense based upon an election of remedies by Lender
which destroys or otherwise impairs any subrogation rights of any Guarantor or
the right of any Guarantor to proceed against the maker of the Note for
reimbursement; (c) any defense based upon the failure of Borrower or any other
person or entity obligated under the Loan Documents to take

 

2



--------------------------------------------------------------------------------

any action or refrain from action; (d) any duty on the part of Lender to
disclose to any Guarantor any facts it may now or hereafter know; (e) acceptance
or notice of acceptance of this Guaranty; (f) notice of presentment and demand
for payment of any of the indebtedness or performance of any of the obligations
hereby guaranteed; (g) protest and notice of dishonor or of default to any
Guarantor or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed; (h) the invalidity or unenforceability of the
Note or any other Loan Documents; (i) any defense (other than payment) that
Guarantor may or might have relating to its undertakings, liabilities and
obligations hereunder; or (j) any defense which may arise under the Equal Credit
Opportunity Act, 11 U.S.C. §1691, et seq. To the maximum extent permitted by
law, all laws exempting real or personal property from execution are hereby
waived, and no benefit of exemption will be claimed under or by virtue of any
exemption law in force or which hereafter may be passed. Without in any way
limiting the foregoing, to the maximum extent permitted by applicable law, each
Guarantor hereby waives any defense based upon any act or omission of Lender
(except acts and omissions in bad faith, gross negligence or willful misconduct)
which may be deemed to change the scope of Guarantors’ risk.

1.5 No Conflict. The execution, delivery, observance and performance of this
Guaranty by Guarantors does not and will not conflict with or result in a breach
of the terms or provisions of any existing rule, regulation or order of any
court or governmental body or of any indenture, agreement or instrument to which
any Guarantor is a party, or by which it is bound, or to which it is subject, or
constitute a default thereunder.

1.6 Right of Setoff. This Guaranty is delivered in addition to all liens upon,
and rights of setoff against the money, securities or other property of any
Guarantor now or hereinafter in the possession of Lender, for safekeeping or
otherwise, and every such lien or right of setoff may be exercised without
demand upon or notice to any Guarantor; no lien or right of setoff shall be
deemed to have been waived by any act or conduct on the part of Lender, or by
any neglect to exercise such right of setoff or to enforce such lien, or by any
delay in so doing, and every right of setoff or lien is specifically waived or
released by an instrument in writing executed by Lender.

1.7 Nature of Guaranty. This is a guaranty of payment and performance, not
merely of collection. The liability of Guarantors under this Guaranty shall be
joint and several and direct and immediate and not conditional or contingent
upon the pursuit of any remedies against the maker of the Note or any other
person, or against securities or liens available to Lender, its successors,
endorsees or assigns. Each Guarantor waives any right to require that an action
be brought against the maker of the Note or any other person or to require that
resort be had to any security or to any credit on the books of Lender in favor
of the maker of the Note or any other person prior to payment in full of the
sums due pursuant to the Note and other Loan Documents.

Section 2. Pledge; Grant of Security Interest.

2.1 Pledge and Grant. Except as limited by Section 2.2 hereof, each Guarantor
hereby pledges and grants to Lender, as collateral security for the prompt and
complete payment and performance when due of all of Guarantors’ obligations
under this Guaranty (the “Obligations”), a first-priority security interest in
all of such Guarantor’s right, title, and interest in and to the following (the
“Collateral”), whether now owned or hereafter acquired (capitalized terms used
but not defined in this Section 2.1 shall have the meaning assigned to them in
the Uniform Commercial Code as in effect in the State of Delaware (the “UCC”)):

(a) all Accounts;

 

3



--------------------------------------------------------------------------------

(b) all Equipment (including motor vehicles used primarily for commercial
purposes), Goods, Inventory and Fixtures;

(c) all Documents, Instruments and Chattel Paper;

(d) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

(e) all membership, partnership or other equity interests of any entity other
than a corporation, whether certificated or uncertificated (collectively,
“Pledged Interests”), together with all rights, privileges, authority and powers
of Guarantor relating to such interests or under any organizational document of
each issuer of such interests, and the certificates, instruments and agreements
representing such membership, partnership or other interests and any and all
interest of Guarantor in the entries on the books of any financial intermediary
pertaining to such interests;

(f) all issued and outstanding shares of capital stock of any corporation,
whether certificated or uncertificated (collectively, the “Pledged Shares” and,
together with the Pledged Interests, the “Securities Collateral”), together with
all rights, privileges, authority and powers of Guarantor relating to such
shares or under any organizational document of each issuer of such shares, and
the certificates, instruments and agreements representing such shares of capital
stock and any and all interest of Guarantor in the entries on the books of any
financial intermediary pertaining to such shares;

(g) all Investment Property;

(h) all General Intangibles;

(i) all Deposit Accounts;

(j) all Supporting Obligations;

(k) all books and records pertaining to the Collateral;

(l) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to Guarantor from time to time with respect to any of the
foregoing.

2.2 Permitted Lien Subordination and Encumbered Collateral. Notwithstanding the
foregoing, Lender acknowledges that it will have a second-priority security
interest in all of Guarantors’ right, title, and interest to any assets listed
in Section 2.1 (i) in which Guarantors’ existing lenders, as set forth on
Schedule 4.14(a) of the Loan Agreement, have a first-priority security interest
as of the date of this Agreement, except to the extent a security interest is
prohibited by the existing lenders’ loan documents and in such case, Lender
shall not have a security interest in any assets subject to such prohibition,
including but not limited to the Securities Collateral, or (ii) in which
Guarantors’ future commercial lenders require a first-priority security interest
in connection with first mortgage financing for newly acquired assets; provided
that no such lender shall have a first-priority security interest in any of the
Securities Collateral unless Guarantor causes distributions or dividends with
respect to such Securities Collateral to be deposited in a deposit account in
which Lender has a security interest pursuant to Section

 

4



--------------------------------------------------------------------------------

2.1(i) except to the extent a security interest is prohibited by the lenders’
loan documents and in such case, Lender shall not have a security interest in
any assets subject to such prohibition, including but not limited to the
Securities Collateral, and (iii) which are set forth on Exhibit A.

2.3 Perfection.

(a) At any time and from time to time, upon the written request of Lender, and
at the sole and reasonable expense of such Guarantor, each Guarantor shall
promptly and duly give, execute, and deliver such further instruments and
documents, and take such further actions, as Lender may reasonably request for
the purposes of obtaining, creating, perfecting, validating, or preserving the
full benefits of this Agreement and the rights and powers granted under this
Agreement.

(b) Each Guarantor hereby authorizes Lender to file a UCC-1 Financing Statement
with respect to the Collateral to perfect Lender’s security interest in the
Collateral (the “Financing Statement”).

(c) Lender’s sole duty with respect to the custody, safekeeping, and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to use reasonable care. Each Guarantor hereby agrees that
Lender shall be deemed to have used reasonable care with respect to Collateral
in its possession if it deals with such Collateral in the same manner as Lender
deals with similar property for its own account. Neither Lender nor any of its
directors, officers, employees, or agents shall be liable for failure to demand,
collect, or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Guarantor or otherwise.

(d) Upon satisfaction in full of the Obligations, Lender shall either file, or
authorize the Guarantors to file, a UCC termination statement or similar
document and shall return to Guarantors all membership certificates (if any) and
other certificates or instruments evidencing any Collateral in the possession of
Lender.

Section 3. Representations, Warranties, and Covenants.

Except as limited by Section 2.2, each Guarantor represents, warrants, and
covenants that:

3.1 Title. Except for the security interest granted to Lender pursuant to this
Guaranty, Guarantors own the rights in each item of Collateral pledged by it
hereunder free and clear of any and all liens or claims of others. No Guarantor
has filed, or authorized any third party to file, a financing statement or other
public notice with respect to all or any part of the Collateral on file or of
record in any public office, except such as have been filed in favor of Lender
pursuant to this Guaranty or as are permitted by the Loan Documents. No
Guarantor will give control or possession of all or any part of the Collateral
to any person other than Lender except as expressly permitted by the Loan
Documents.

3.2 Validity of Security Interest. The security interest in and lien on the
Collateral granted to Lender hereunder constitutes (a) a legal and valid
security interest in all the Collateral securing the payment and performance of
Borrower’s obligations under the Loan Documents, and (b) a valid, enforceable,
perfected first priority security interest in all the Collateral. The security
interest and lien granted to Lender pursuant to this Guaranty in and on

 

5



--------------------------------------------------------------------------------

the Collateral will at all times constitute a valid, enforceable, perfected,
continuing first priority security interest therein.

3.3 Defense of Claims; Transferability of Collateral. To the extent material to
Guarantors’, whether individually or in the aggregate, financial condition, each
Guarantor shall, at its own cost and expense, defend title to the Collateral and
the security interests therein granted to Lender and the priority thereof
required hereunder against all claims and demands of all persons at any time
claiming any interest therein adverse to Lender. Except as required by
applicable law, no Guarantor shall enter into any agreement or take any other
action that would restrict the transferability of any of the Collateral, or
otherwise impair or conflict with the Obligations or the rights of Lender
hereunder.

3.4 Other Financing Statements. No Guarantor has filed, or authorized any third
party to file, any valid or effective financing statement (or similar statement
or instrument of registration under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the Collateral. So long as any
of Borrower’s obligations under the Loan Documents remain unpaid and
unperformed, no Guarantor shall execute, authorize or permit to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) relating to any Collateral.

3.5 Chief Executive Office; Change of Name; Jurisdiction of Organization, etc.
Each Guarantor shall, (i) unless it shall have given Lender not less than 30
days’ prior written notice, not change its name, identity, legal structure
(whether by merger, consolidation, change in corporate form or otherwise), type
of organization or jurisdiction of organization, place of business or, if more
than one, chief executive office, or mailing address or organizational
identification number; and (ii) take all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
Lender’s security interest in the Collateral granted or intended to be granted
hereunder, which in the case of any merger or other change in organizational
structure shall include delivering a written notice upon completion of such
merger or other change in organizational structure confirming the grant of the
security interest under this Guaranty. Lender may rely on opinions of counsel as
to whether any or all UCC financing statements of any Guarantor need to be
amended as a result of any of the changes described in this Section 3.5. Lender
shall not be liable or responsible to any party for any failure to maintain a
valid, enforceable, perfected security interest with the priority required
hereunder in any Guarantor’s property constituting Collateral. Lender shall have
no duty to inquire about such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for Lender to search for information
on such changes if such information is not provided by Guarantors.

3.6 Location of Inventory and Equipment. As of the date hereof, all Equipment
and Inventory of Guarantors is located at the address of guarantor set forth in
Section 7.3 hereof. Guarantor shall not move any Equipment or Inventory to any
other location until (i) it shall have given Lender not less than 30 days’ prior
written notice of its intention so to do, clearly describing such new location
within the continental United States and providing such other information in
connection therewith as Lender may reasonably request and (ii) with respect to
such new location, each Guarantor shall have taken all action reasonably
satisfactory to Lender to maintain the perfection and priority of the security
interest of Lender in the Collateral intended to be granted hereby, including
obtaining waivers of landlord’s or warehousemen’s and/or bailee’s liens with
respect to such new location, if applicable, and if reasonably requested by
Lender.

 

6



--------------------------------------------------------------------------------

3.7 Corporate Names; Prior Transactions. Except as set forth on Schedule 3.7, no
Guarantor has, during the past five years, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation or
acquired all or substantially all of the assets of any person, or acquired any
of its property or assets out of the ordinary course of business.

3.8 Due Authorization and Issuance. All of the Pledged Shares have been, and to
the extent any Pledged Shares are hereafter issued such Pledged Shares will be,
upon such issuance, duly authorized, validly issued and fully paid and
non-assessable. All of the Pledged Interests have been, and to the extent any
Pledged Interests are hereafter issued such Pledged Interests will be, fully
paid for, and there is no amount or other obligation owing by any Guarantor to
any issuer of the Pledged Interests in exchange for or in connection with the
issuance of the Pledged Interests or any Guarantor’s status as a partner or a
member of any issuer of the Pledged Interests.

3.9 Consents, etc. No consent of any party (including equityholders or creditors
of any Guarantor) and no consent, authorization, approval, license or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other person is required for the exercise by Lender of
(i) the voting or other rights provided for in this Guaranty or (ii) the
remedies in respect of the Collateral pursuant to this Guaranty. In the event
that Lender desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Guaranty and determines it necessary
to obtain any approvals or consents of any governmental authority or regulatory
body or any other person therefor, then, upon the reasonable request of Lender,
each Guarantor agrees to assist and aid Lender to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers.

3.10 Insurance. In the event that the proceeds of any insurance claim are paid
after Lender has exercised its right to foreclose after an Event of Default,
such proceeds shall be paid to Lender to satisfy any deficiency remaining after
such foreclosure. Lender shall retain its interest in the insurance policies and
coverages required to be maintained pursuant to the Loan Documents during any
redemption period.

3.11 Payment of Taxes; Compliance with Legal Requirements; Contesting Liens;
Charges. Each Guarantor may at its own expense contest the validity, amount or
applicability of any taxes, assessments or other charges in good faith so long
as (i) such contest would not expose Lender to any possible criminal liability
or any civil liability for failure to comply with such obligations unless such
Guarantor shall have furnished a bond or other security therefor satisfactory to
Lender, and (ii) if at any time payment or performance of any obligation
contested by such Guarantor pursuant to this Section 3.11 shall become necessary
to prevent the imposition of remedies because of non-payment, such Guarantor
shall pay or perform the same in sufficient time to prevent the imposition of
remedies in respect of such default or prospective default.

3.12 Access to Collateral, Books and Records; Other Information. Each Guarantor
shall permit representatives of Lender upon reasonable notice to visit and
inspect any of its properties, including to conduct any environmental
assessments, sampling, testing or monitoring of the Property, or assets and
examine and make abstracts from any of its books and records (including
insurance policies) at any reasonable time and upon reasonable notice. Each
Guarantor shall, at any and all times, within a reasonable time after written
request by Lender, furnish or cause to be furnished to Lender, in such manner
and in such detail as may be reasonably requested by Lender, additional
information with respect to the Collateral.

 

7



--------------------------------------------------------------------------------

3.13 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Guarantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof or the other
Loan Documents; provided, however, that such Guarantor shall not in any event
exercise such rights in any manner that, at the time of exercise, such Guarantor
should reasonably recognize will be disadvantageous to Lender in any material
respect.

(ii) Each Guarantor shall be entitled to receive and retain, and to utilize free
and clear of the lien hereof, any and all distributions, but only if and to the
extent made in accordance with the provisions of the Loan Documents; provided,
however, that any and all distributions consisting of rights or interests in the
form of Securities Collateral shall promptly (and in any event within
three Business Days after receipt thereof) be delivered to Lender to hold as
Collateral and shall, if received by such Guarantor, be received in trust for
the benefit of Lender, be segregated from the other property or funds of such
Guarantor and be forthwith delivered to Lender as Collateral in the same form as
so received (with any necessary or reasonably requested indorsement).

(b) Upon the occurrence and during the continuance of any Event of Default:

(i) All rights of any Guarantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 3.13(a)(i)
shall cease, and all such rights shall thereupon become vested in Lender, which
shall thereupon have the sole right to exercise such voting and other consensual
rights until the applicable Event of Default is no longer continuing, in which
case Lender’s rights under this Section 3.13(b)(i) shall cease to be effective,
subject to revesting in the event of a subsequent Event of Default that is
continuing.

(ii) All rights of any Guarantor to receive distributions that it would
otherwise be authorized to receive and retain pursuant to Section 3.13(a)(ii)
without further action shall cease and all such rights shall thereupon become
vested in Lender, which shall thereupon have the sole right to receive and hold
as Collateral such distributions until the applicable Event of Default is no
longer continuing, in which case Lender’s rights under this Section 3.13(b)(ii)
shall cease to be effective, subject to revesting in the event of a subsequent
Event of Default that is continuing.

(iii) Each Guarantor shall, at its sole cost and expense, from time to time
execute and deliver to Lender appropriate instruments as Lender may reasonably
request in order to permit Lender to exercise the voting and other rights which
it may be entitled to exercise pursuant to Section 3.13(b)(i) and to receive all
distributions which it may be entitled to receive under Section 3.13(b)(ii).

(iv) All distributions received by any Guarantor contrary to the provisions of
Section 3.13(b)(ii) shall be received in trust for the benefit of Lender, shall
be segregated from the other funds of such Guarantor and shall immediately be
paid over to Lender as Collateral in the same form as so received (with any
necessary or reasonably requested endorsement).

 

8



--------------------------------------------------------------------------------

3.14 Organizational Documents. As of the date hereof, each Guarantor has
delivered to Lender true, correct, and complete copies of its organizational
documents, which are in full force and effect, have not as of the date hereof
been amended or modified except as disclosed in writing to Lender, and there is
no existing default by any party thereunder or any event which, with the giving
of notice or passage of time or both, would constitute a default under any
organizational document. No Guarantor will terminate or agree to terminate any
of its organizational documents or make any amendment or modification to any of
its organization documents without the prior written consent of Lender.

3.15 Default. As of the date hereof, no Guarantor is in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which any Guarantor is a party relating to the
Securities Collateral, and no Guarantor is in violation of any other provisions
of any such agreement to which any Guarantor is a party, or otherwise in default
or violation thereunder. As of the date hereof, no Securities Collateral is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against any Guarantor by any person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than organizational documents and
certificates, if any, delivered to Lender) which evidence any Securities
Collateral of any Guarantor.

3.16 Accounts. As of the time when each of its Accounts arises, each Guarantor
shall be deemed to have represented and warranted that such Account and all
records, papers and documents relating thereto are genuine and correct and in
all material respects what they purport to be.

3.17 Maintenance of Records. Each Guarantor shall keep and maintain at its own
cost and expense complete records of each Account, in a manner consistent with
prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Guarantor shall, at such Guarantor’s sole cost and
expense, upon Lender’s demand made at any time after the occurrence and during
the continuance of any Event of Default, deliver all tangible evidence of
Accounts, including all documents evidencing Accounts and any books and records
relating thereto to Lender or to its representatives (copies of which evidence
and books and records may be retained by such Guarantor). Upon the occurrence
and during the continuance of any Event of Default, Lender may transfer a full
and complete copy of each Guarantor’s books, records, credit information,
reports, memoranda and all other writings relating to the Accounts to and for
the use by any person that has acquired or is contemplating acquisition of an
interest in the Accounts or Lender’s security interest therein without the
consent of such Guarantor.

3.18 Legend. At the request of Lender and in form and manner reasonably
satisfactory to Lender, at any time after the occurrence and during the
continuance of any Event of Default, each Guarantor shall legend the Accounts
and the other books, records and documents of such Guarantor evidencing or
pertaining to the Accounts with an appropriate reference to the fact that the
Accounts have been assigned to Lender and that Lender has a security interest
therein.

3.19 Modification of Terms, etc. No Guarantor shall rescind or cancel any
obligations evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business, or
extend or renew any such obligations except in the ordinary course of business
or compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary

 

9



--------------------------------------------------------------------------------

course of business, without the prior written consent of Lender. Each Guarantor
shall use commercially reasonable efforts to timely fulfill all obligations on
its part to be fulfilled under or in connection with the Accounts.

3.20 Collection. Each Guarantor shall cause to be collected from the account
debtor of each of the Accounts, as and when due in the ordinary course of
business and consistent with prudent business practice (including Accounts that
are delinquent, such Accounts to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Account, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account, except
that each Guarantor may, with respect to an Account, (i) abandon the Account if
such Guarantor determines that the benefit of the collection effort will not be
worth the cost or (ii) allow in the ordinary course of business (a) a refund or
credit due as a result of returned or damaged or defective merchandise and
(b) such extensions of time to pay amounts due in respect of Accounts and such
other modifications of payment terms or settlements in respect of Accounts as
shall be commercially reasonable in the circumstances, all in accordance with
such Guarantor’s ordinary course of business consistent with its collection
practices as in effect from time to time. Any costs and expenses (including
reasonable attorneys’ fees) of collection incurred by Lender shall be paid by
Guarantors.

3.21 Minimum Liquidity. Guarantors shall, collectively, maintain (i) a tangible
net worth of (x) $2.5 million from the closing date of the Loan until the date
that is the first anniversary of the closing date of the Loan, and (y) $5.0
million from and after the first anniversary of the closing date of the Loan and
(ii) liquid assets of at least $2 million. Guarantor shall provide to Lender a
certification of its current liquid assets no later than the first business day
of each calendar month during the Term and Guarantor shall provide to Lender a
certification of its current tangible net worth no later than the first business
day of each calendar quarter during the Term.

3.22 Financial Statements. Comstock shall deliver to Lender: (i) each year
within ninety (90) days after the close of its fiscal year, financial
statements, prepared in accordance with generally accepted accounting principles
consistently applied, certified as true and correct by an officer of Comstock,
(ii) each year within thirty (30) days after the filing of same, a copy of
Comstock’s federal income tax return or a copy of its notification to extend the
time within which to file its federal income tax return and all schedules
thereto, provided that in the event of such extension, Comstock provides Lender
with a copy of the federal income tax return and all schedules thereto within
thirty (30) days after the filing of same with the Internal Revenue Service, and
(iii) promptly upon Lender’s request, such other financial information regarding
Comstock as Lender may reasonably request from time to time.

3.23 Financial Condition. Each Guarantor hereby warrants and represents that as
of the date hereof, there has been no material change in its financial condition
from that reflected in the financial statements previously submitted to Lender,
and since the date of the most recent statement the business, property and
assets of such Guarantor have not been adversely affected in any way that would
materially affect the ability of such Guarantor to perform its obligations
hereunder.

3.24 Management and Control. Until such time as the Loan is fully repaid,
without the prior written consent of Lender, there shall be no change in Control
of any Guarantor by operation of law or otherwise. “Control” means the
ownership, directly or indirectly, in the aggregate of more than fifty percent
(50%) of the beneficial ownership interests in any

 

10



--------------------------------------------------------------------------------

Guarantor or the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any Guarantor, whether
through the ability to exercise voting power, by contract or otherwise.

Section 4. Rights of Lender.

4.1 Right to Receive Collateral Proceeds. If an Event of Default occurs and is
continuing, Lender shall have the right to receive any and all income,
distributions, proceeds, or other property received or paid in respect of the
Collateral, and apply such money to the Obligations. If an Event of Default
occurs and is continuing, Lender shall have the right to exercise, as if it were
the absolute owner of the Securities Collateral (although it would not be the
absolute owner until such time, if any, as it acquired the Securities Collateral
in a disposition complying with the UCC), (i) all voting and all equity and
other rights pertaining to the Securities Collateral; and (ii) any and all
rights of conversion, exchange, and subscription and any other rights,
privileges, or options pertaining to the Securities Collateral including the
right to exchange at its discretion any and all of the Securities Collateral
upon the merger, consolidation, reorganization, recapitalization, or other
fundamental change in the organizational structure of the issuer of such
Securities Collateral.

4.2 Rights Not Contingent. The rights of Lender under this Guaranty shall not be
conditioned or contingent upon the pursuit by Lender of any other right or
remedy against Borrower or any Guarantor or against any other person that may be
or become liable in respect of all or any part of the Obligations or the Loan,
or against any other security for the Obligations or the Loan, any guarantee
thereof or right of offset with respect thereto. Lender shall not be liable for
any failure to demand, collect, or realize upon all or any part of the
Collateral or for any delay in doing so, and shall not be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Guarantor
or any other person or to take any other action with regard to the Collateral.

4.3 No Duty to Exercise. The powers conferred on Lender are solely to protect
Lender’s interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors or employees shall be responsible to any
Guarantor for any act or failure to act hereunder, except for their respective
gross negligence or willful misconduct.

4.4 Reimbursement of Expenses. If any Guarantor fails to perform or comply with
any of its agreements contained in this Guaranty and Lender, as provided for by
the terms of this Guaranty, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable expenses of
Lender incurred in connection with such performance or compliance, together with
interest thereon at the Default Rate (as defined in the Note) if such expenses
are not paid on demand, shall be payable by Guarantors to Lender on demand and
shall constitute Obligations secured by the Collateral.

4.5 Acknowledgment. Each Guarantor acknowledges that, upon Lender’s realization
of the Collateral, Lender or any other party succeeding to such Guarantor’s
interest in the Securities Collateral would have the ability, directly or
indirectly, to manage the affairs of the issuer of such Securities Collateral
and to control the actions of such issuer.

 

11



--------------------------------------------------------------------------------

Section 5. Remedies of Lender.

5.1 Generally. If an Event of Default occurs and is continuing, Lender may
exercise, in addition to all other rights and remedies granted in this Guaranty
and in any other Loan Document:

(a) All rights and remedies of a secured party under the UCC and such additional
rights and remedies to which a secured party is entitled at law or in equity,
including the right, to the maximum extent permitted by law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if Lender were the sole and absolute owner thereof (and each Guarantor agrees to
take all such action as may be reasonably appropriate to give effect to such
right).

(b) Lender may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of any of the
Collateral.

(c) Lender, in its discretion, may, in its name or in the name of any Guarantor
or otherwise, demand, sue for, collect, direct payment of, or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so.

(d) Lender, without demand of performance or other demand, presentment, protest,
advertisement, or notice of any kind (except any notice required by law referred
to below or otherwise required hereby) to or upon any Guarantor, Borrower, or
any other person (all and each of which demands, presentments, protests,
advertisements, notices, and other defenses are hereby waived to the extent
permitted under applicable law), may in such circumstances forthwith collect,
receive, appropriate, and realize upon the Collateral, or any part thereof, and
may forthwith sell, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing) in one or more units, at public or private sale or sales, in
the over-the-counter market; at any exchange, broker’s board, or office of
Lender; or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best in its sole discretion, for cash or on credit
or for future delivery without assumption of any credit risk, provided all such
sales or other actions are conducted in accordance with the UCC. Lender shall
have the right, without notice or publication, to adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for such sale, and any such sale may be made at any time or
place to which the same may be adjourned without further notice. Lender shall
have the right upon any such public sale or sales and, to the extent permitted
by law, upon any such private sale or sales to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption of Borrower,
which right or equity of redemption is hereby waived or released. Lender shall
apply any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization, or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Lender hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as specified in Section 9-615 of the UCC, and
only after such application and after the payment by Lender of any other amount
required by any provision of law, including Sections 9-610 and 9-615 of the UCC,
shall Lender be required to account for the surplus, if any, to Guarantors. To
the extent permitted by applicable law, each Guarantor waives all claims,
damages, and demands it may acquire against Lender arising out

 

12



--------------------------------------------------------------------------------

of the exercise by Lender of any of its rights hereunder, except for any claims,
damages, and demands it may have against Lender arising from the willful
misconduct, bad faith, or gross negligence of Lender (or its affiliates or their
respective agents or employees) or actions in violation of the UCC. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
Business Days before such sale or other disposition.

(e) The rights, powers, privileges, and remedies of Lender under this Guaranty
are cumulative, shall be in addition to all rights, powers, privileges, and
remedies available to Lender at law or in equity, and may be exercised
successively or concurrently without impairing the rights of Lender hereunder.

5.2 Admission of New Member to Borrower. If an Event of Default occurs and is
continuing, whether or not the Pledged Interests in Borrower have been disposed
of by Lender in the exercise of its remedies under this Guaranty, whether in a
foreclosure sale or a retention of the Pledged Interests in Borrower in full or
partial satisfaction of the Obligations in accordance with Section 9-620 of the
UCC, each Guarantor and Borrower consent to the admission of Lender or its
designee or nominee, or any other transferee of the Pledged Interests in
Borrower, as a member of Borrower. Notwithstanding the previous sentence, the
admission of Lender or its designee or nominee as a member of Borrower shall not
itself constitute a disposition of the Pledged Interests in Borrower in
compliance with the UCC or otherwise relieve Lender of its duties under the UCC.

5.3 Private Sales.

(a) Each Guarantor recognizes that Lender may be unable to effect a public sale
of any or all of the Securities Collateral by reason of certain prohibitions
contained in the Securities Act of 1933 (as amended) and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales to a restricted group of purchasers that will be obliged to agree,
among other things, to acquire the Securities Collateral for their own account
for investment and not with a view to the distribution or resale thereof. Each
Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of being a private sale. Lender shall be under no obligation to delay a
sale of any of the Securities Collateral for the period of time necessary to
permit Borrower or any Guarantor to register the Securities Collateral for
public sale under the Securities Act of 1933 (as amended) or under applicable
state securities laws, even if the Borrower or such Guarantor would agree to do
so.

(b) Each Guarantor shall use commercially reasonable efforts to do or cause to
be done all such other acts as may be reasonably necessary to make any sale or
sales of all or any portion of the Securities Collateral pursuant to this
Section 5.3 valid and binding and in compliance with any and all other
requirements of applicable law. Each Guarantor further agrees that a breach of
any of the covenants contained in this Section 5.3 will cause irreparable injury
to Lender, that Lender has no adequate remedy at law with respect to such breach
and, as a consequence, that each and every covenant contained in this
Section 5.3 shall be specifically enforceable against each Guarantor, and each
Guarantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Guaranty, or

 

13



--------------------------------------------------------------------------------

any defense relating to Lender’s willful misconduct, bad faith, or gross
negligence or based upon actions by Lender in violation of the UCC.

(c) Lender shall not incur any liability as a result of the sale of any
Collateral at any private sale conducted in a commercially reasonable manner.
Each Guarantor hereby waives any claims against Lender arising by reason of the
fact that the price for which any of the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if Lender
accepts the first offer received and does not offer any Collateral to more than
one offeree, provided that Lender has acted in a commercially reasonable manner
in conducting such private sale.

(d) Each Guarantor agrees that Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any of
the Collateral sold by Lender pursuant to this Guaranty. Lender, may, in its
sole discretion, among other things, accept the first offer received or decide
to approach or not to approach any potential purchasers.

Section 6. Attorney-In-Fact.

6.1 Appointment. Without limiting any rights or powers granted by this Guaranty
to Lender, Lender is hereby appointed, which appointment as attorney-in-fact is
irrevocable and coupled with an interest, the attorney-in-fact of each Guarantor
for the purpose of carrying out the provisions of this Guaranty and any other
Loan Document and, following and during the continuance of an Event of Default,
taking any action in connection therewith and executing any instruments that
Lender may deem reasonably necessary or advisable to accomplish the purposes
hereof including:

(a) To ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral.

(b) To receive, indorse, and collect any drafts or other instruments, documents,
and chattel paper in connection with subsection (a).

(c) To file any claims or take any action or institute any proceedings that
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Lender with respect to any of
the Collateral.

(d) To execute, in connection with any sale effected under this Guaranty, any
indorsement, assignments, or other instruments of conveyance or transfer with
respect to the Collateral. If so requested by Lender, the applicable Guarantor
shall ratify and confirm any such sale or transfer by executing and delivering
to Lender at such Guarantor’s expense all proper deeds, bills of sale,
instruments of assignment, conveyance of transfer, and releases as may be
designated in any such request.

Section 7. Miscellaneous.

7.1 Acceleration of Obligations. At the option of Lender, with or without demand
or notice, all or any part of the indebtedness due under the Loan Documents, and
all or any part of Guarantors’ obligations hereunder, shall become due and
payable immediately, irrespective of

 

14



--------------------------------------------------------------------------------

any agreed maturity, upon the occurrence of one or more of the following events,
subject to all applicable notice, grace and/or cure periods contained in the
Loan Documents: (a) failure of Borrower or any Guarantor to perform any
obligation under or the occurrence of any default under any of the Loan
Documents, which failure or default continues beyond any applicable notice
and/or cure periods, if any; (b) default in the payment of any principal or
interest of the indebtedness evidenced by the Note when due; (c) dissolution of
any Guarantor, (d) a material adverse change in the financial condition of
Borrower or any Guarantor from their respective financial condition as of the
date of the Loan Documents; (e) the default by any Guarantor of any of the terms
and conditions set forth herein; (f) the appointment, pursuant to an order of a
court of competent jurisdiction, of a trustee, receiver or liquidator of the
Security Property or Collateral or any part thereof, or of Borrower or any
Guarantor, or any termination or voluntary suspension of the transaction of
business of Borrower or any Guarantor, or any attachment, execution or other
judicial seizure of all or any substantial portion of Borrower’s or any
Guarantor’s assets which attachment, execution or seizure is not discharged
within sixty (60) days; (g) Borrower or any Guarantor shall file a voluntary
case under any applicable bankruptcy, insolvency, debtor relief, or other
similar law now or hereafter in effect, or shall consent to the appointment of,
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or similar official) of Borrower or any Guarantor, or for any part
of the Security Property or Collateral, or any substantial part of Borrower’s or
any Guarantor’s property, or shall make any general assignment for the benefit
of Borrower’s or any Guarantor’s creditors, or shall fail generally to pay
Borrower’s or any Guarantor’s debts as they become due, or shall take any action
in furtherance of any of the foregoing; or (h) a court having jurisdiction shall
enter a decree or order for relief in respect of Borrower or any Guarantor, in
any involuntary case brought under any bankruptcy, insolvency, debtor relief, or
similar law now or hereafter in effect, or Borrower or any Guarantor shall
consent to, or shall fail to oppose any such proceeding, or any such court shall
enter a decree or order appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Borrower or any Guarantor, or for
any part of the Security Property or Collateral or any substantial part of
Borrower’s or any Guarantor’s property, or ordering the winding up or
liquidation of the affairs of Borrower or any Guarantor, and such decree or
order shall not be dismissed within sixty (60) days after the entry thereof.

7.2 Assignment. Lender may, without any notice whatsoever, sell, assign or
transfer all of the indebtedness, obligations and liabilities of Borrower or any
part thereof. In that event, each and every successive assignee, transferee or
holder of all or any part of such indebtedness, obligation and liability shall
have the right to enforce this Guaranty by suit or otherwise for its own benefit
as fully as if such assignee, transferee or holder were herein by name
specifically given such rights, powers, and benefits; provided, however, that
Lender shall continue to have an unimpaired right to enforce this Guaranty for
its benefit, as to so much of such indebtedness, obligations and liabilities
that it has not sold, assigned or transferred.

7.3 Notices. All notices, requests, demands and other communication with respect
hereto shall be in writing and shall be delivered by hand, prepaid by Federal
Express (or a comparable overnight delivery service), sent by the United States
first-class mail, certified, postage prepaid, return receipt requested, to the
parties at their respective addresses set forth as follows:

If to Lender, to:

BCL Eclipse, LLC

c/o SunBridge Manager, LLC

5425 Wisconsin Avenue, Suite 701

 

15



--------------------------------------------------------------------------------

Chevy Chase, MD 20815

Attention: Timothy B. Peterson

with a copy to:

Arent Fox LLP

1050 Connecticut Avenue NW

Washington, DC 20036

Attention: Jay L. Halpern, Esq.

If to Guarantors, to:

Comstock Homebuilding Companies, Inc.

Comstock Emerald Farm, L.C.

c/o Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 4th Floor

Reston, VA 20190

Attention: Christopher Clemente, CEO

with a copy to:

Comstock Homebuilding Companies, Inc.

11465 Sunset Hills Road, 4th Floor

Reston, VA 20190

Attention: Jubal Thompson, General Counsel

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States certified mail, return receipt requested.
Any party may change such party’s address by notifying the other parties of the
new address in any manner permitted by this Section.

7.4 Amendment; Reinstatement. This Guaranty may not be changed, or any of its
provisions waived, except by written agreement signed by the holder of the Note.
This Guaranty shall be irrevocable and shall remain in full force and effect
until all obligations guaranteed hereby have been performed, at which time this
Guaranty shall become null and void. The liability of Guarantors hereunder shall
be reinstated and revived and the rights of Lender shall continue if and to the
extent that for any reason any payment by or on behalf of Borrower or any
Guarantor is rescinded or must be otherwise restored by Lender, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise,
provided, however, that if Lender chooses to contest any such matter at the
request of any Guarantor, each Guarantor agrees to indemnify and hold Lender
harmless with respect to all costs (including, without limitation, reasonable
attorneys’ fees) of such litigation.

7.5. Costs of Enforcement. In the event this Guaranty is placed in the hands of
an attorney for enforcement, whether suit be brought or not, Guarantors will
reimburse the party seeking enforcement of all costs and expenses incurred,
including, without limitation, reasonable attorneys’ fees.

 

16



--------------------------------------------------------------------------------

7.6 Bind and Inure. This Guaranty shall inure to the benefit of and may be
enforced by Lender and each subsequent holder from time to time of the Note, and
shall be binding upon and enforceable against Guarantors and their respective
successors and assigns.

7.7 Interpretation. All references made (a) in the neuter, masculine or feminine
gender shall be deemed to have been made in all such genders, and (b) in the
singular or plural number shall be deemed to have been made, respectively, in
the plural or singular number as well.

7.8 Severability. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not affect the validity or enforceability of
the remaining provisions of this Guaranty.

7.9 Governing Law. This Guaranty shall be governed, construed and interpreted as
to validity, enforcement and all other respects, in accordance with the laws of
the Commonwealth of Virginia.

7.10. Entire Agreement. This writing is intended by the parties as a final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of this agreement. No course of dealing or trade usage,
and no parol evidence of any nature, shall be used to supplement or modify any
terms or conditions set forth herein. There are no conditions to the full
effectiveness of this Guaranty.

7.11 Waiver. Each Guarantor hereby waives all errors and omissions in connection
with Lender’s administration of the Loan, except behavior which amounts to bad
faith, willful misconduct or gross negligence.

7.12 Trial by Jury. Lender and each Guarantor irrevocably waives, to the maximum
extent not prohibited by law, any right such Guarantor may now or hereafter have
to a trial by jury with respect to any litigation directly or indirectly arising
out of or in connection with this Guaranty or any of the Loan Documents to which
such Guarantor is a party.

7.13 Jurisdiction; Venue. Each Guarantor irrevocably submits to jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia over any
suit, action, or proceeding arising out of or relating to this Guaranty or any
other Loan Documents. Each Guarantor irrevocably waives, to the fullest extent
permitted by law, any objection that such Guarantor may now or hereafter have to
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum. Final judgment in any such court
shall be conclusive and binding and may be enforced in any court in which each
Guarantor is subject to jurisdiction by a suit upon such judgment provided that
service of process is effected as provided herein or as otherwise permitted by
applicable laws.

7.14 Sealed Instrument. This Guaranty is intended to be an instrument signed
under seal.

[signatures on following page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the day and
year first above written.

 

WITNESS:     GUARANTORS:    

COMSTOCK HOMEBUILDING COMPANIES, INC.,

a Delaware corporation

/s/ Jubal R. Thompson       By:   /s/ Christopher Clemente Print Name: Jubal R.
Thompson         Christopher Clemente Print Title: General Counsel         Chief
Executive Officer         [SEAL] WITNESS:    

COMSTOCK EMERALD FARM, L.C.,

a Virginia limited liability company

    By:   Comstock Homebuilding Companies, Inc., a Delaware corporation, its
Manager /s/ Jubal R. Thompson       By:   /s/ Christopher Clemente Print Name:
Jubal R. Thompson         Christopher Clemente         Chief Executive Officer  
      [SEAL]

 

18



--------------------------------------------------------------------------------

EXHIBIT A

ENCUMBERED COLLATERAL

1. Restricted cash as reflected on Comstock’s quarterly financial statements, as
adjusted from time to time

2. Unrestricted cash held in deposit accounts controlled by financial
institutions that have extended credit to Comstock, or have extended credit to a
Comstock affiliate with respect to which Comstock is a guarantor, in connection
with ongoing or prospective projects

3. Leased Inventory, Equipment and Fixtures.

 

1



--------------------------------------------------------------------------------

JOINDER

The undersigned hereby joins in the Guaranty, Pledge and Security Agreement
dated July 12th, 2011 made by Comstock Homebuilding Companies, Inc. and Comstock
Emerald Farm, L.C. to and for the benefit of BCL Eclipse, LLC (the “Guaranty”)
effective as of the date that is the earliest of (i) the closing date of the
loan in the maximum principal amount of $7 million from SunBridge Manager, LLC
or its affiliate to the undersigned, (ii) the date the undersigned’s obligations
under the Loan Agreement dated February 22, 2007 (as amended) to Guggenheim
Corporate Funding, LLC are satisfied in full, and (iii) October 1, 2011 (the
“Effective Date”). From and after the Effective Date, all references to
Guarantor or Guarantors in the Guaranty shall include the undersigned.

In witness whereof, the undersigned has executed this Joinder as of July 12,
2011.

 

WITNESS:    

COMSTOCK PENDERBROOK, L.C.,

a Virginia limited liability company

   

By:

  Comstock Homebuilding Companies, Inc., a Delaware corporation, its Manager /s/
Kelly L. Wyche      

By:

  /s/ Christopher Clemente Print Name: Kelly L. Wyche         Christopher
Clemente         Chief Executive Officer         [SEAL]

 

1